ING VUL-DB A FLEXIBLE PREMIUM ADJUSTABLE VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Is issued by Security Life of Denver Insurance Company. Is returnable by you during the right to examine period if you are not satisfied. Premium Payments Are flexible, so the premium amount and frequency may vary. Are allocated to the Separate Account and the Guaranteed Interest Division, based on your instructions. Are subject to specified fees and charges. The Policy’s Account Value Is the sum of your values in the Separate Account, Guaranteed Interest Division and Loan Division. Has no guaranteed minimum value for amounts in the Separate Account. The value varies with the value of the Subaccounts you select. Has a minimum guaranteed rate of return for amounts in the Guaranteed Interest Division. Is subject to specified fees and charges including possible surrender charges. Death Benefit Proceeds Are paid if your policy is in force when the insured person dies. Are calculated under your choice of options: Death Benefit Option 1 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; Death Benefit Option 2 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus the Account Value or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or Death Benefit Option 3 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus premiums received minus partial withdrawals taken and the partial withdrawal fees or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Are equal to the Total Death Benefit minus any outstanding Loan Amount, any unpaid fees and charges and any accelerated benefit lien assessed under the terms of the Accelerated Benefit Rider. See Accelerated Benefit Rider, page 47 for further information about the effect of any accelerated benefit lien upon the Death Benefit Proceeds. Are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Sales Compensation We pay compensation to broker/dealers whose registered representatives sell the policy. See Distribution of the Policy , page 81 , for further information about the amount of compensation we pay. Fund Managers Mutual funds managed by the following investment managers are available through the policy: Artio Global Management, LLC BAMCO, Inc. BlackRock Advisors, LLC BlackRock International Limited BlackRock Investment Management, LLC Brandes Investment Partners, L.P. Capital Research and Management Company SM Columbia Management Investment Advisors, LLC Dimensional Fund Advisors LP Directed Services LLC DSM Capital Partners LLC Fidelity Management & Research Company Frontier Capital Management Company, LLC ING Clarion Real Estate Securities LLC ING Investment Management Co. Invesco Advisers, Inc. Iridian Asset Management LLC J.P. Morgan Investment Management Inc. M Financial Investment Advisers, Inc. Marsico Capital Management, LLC Massachusetts Financial Services Company Neuberger Berman, LLC Neuberger Berman Fixed Income LLC Neuberger Berman Management LLC OppenheimerFunds, Inc. Pacific Investment Management Company LLC Pioneer Investment Management, Inc. T. Rowe Price Associates, Inc. UBS Global Asset Management (Americas) Inc. This prospectus describes what you should know before purchasing the ING VUL-DB variable universal life insurance policy. Please read it carefully and keep it for future reference. If you received a summary prospectus for any of the mutual funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 29, 2011. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Special Features and Benefits 53 The Policy’s Features and Benefits 3 Termination of Coverage 63 Factors You Should Consider Before Purchasing a TAX CONSIDERATIONS 65 Policy 6 Tax Status of the Company 66 Fees and Charges 8 Tax Status of the Policy 66 THE COMPANY, THE SEPARATE ACCOUNT Diversification and Investor Control Requirements 67 AND THE GUARANTEED INTEREST Tax Treatment of Policy Death Benefits 67 DIVISION 15 Distributions Other than Death Benefits 68 Security Life of Denver Insurance Company 15 Other Tax Matters 70 The Investment Options 16 ADDITIONAL INFORMATION 73 DETAILED INFORMATION ABOUT THE General Policy Provisions 73 POLICY 20 Distribution of the Policy 81 Underwriting 21 Legal Proceedings 84 Purchasing a Policy 21 Financial Statements 84 Fees and Charges 26 APPENDIX A A -1 Death Benefits 34 APPENDIX B B -1 Additional Insurance Benefits 41 APPENDIX C C -1 Account Value 51 MORE INFORMATION IS AVAILABLE Bacl Cover TERMS TO UNDERSTAND The following is a list of some important terms used throughout this prospectus that have special meaning. It also provides a reference to where each term is defined and discussed more fully. Term Page Term Page Account Value 51 Net Premium 3 Accumulation Unit 51 Net Surrender Value 5 Accumulation Unit Value 51 Policy Date 22 Base Death Benefit 4 Segment 35 Death Benefit Proceeds 41 Separate Account 16 Guaranteed Interest Division 20 Separate Account Value 51 Guaranteed Interest Division Value 20 Stated Death Benefit 4 Loan Amount 54 Subaccounts 16 Loan Division 53 Target Death Benefit 4 Loan Division Value 53 Total Death Benefit 4 Monthly Processing Date 28 Valuation Date 51 Net Account Value 7 Additionally, see Appendix C for a glossary of these and other important terms used throughout this prospectus. “Security Life,” “we,” “us,” “our” and the “company” refer to Security Life of Denver Insurance Company. “You” and “your” refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured person’s lifetime. State Variations – State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. References in this prospectus to state law identify matters where state law may require variations from what is disclosed in this prospectus. If you would like to review a copy of the policy and riders for your particular state, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com ING VUL-DB 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policy’s Features and Benefits The Policy • This prospectus describes our standard ING VUL-DB variable universal life insurance policy. The policy provides death benefits, values and other features of traditional life insurance contracts. There may be variations in policy features, benefits and charges because of requirements of the state where we issue your policy. We describe all such differences in your policy. • References in this prospectus to state law identify matters where state law may require variations from what is disclosed in this prospectus. If you would like to know about state variations, please ask your agent/registered representative. We can provide him/her with the list of variations that will apply to your policy. Temporary • If you apply and qualify, we may issue temporary insurance equal to the amount of Target Insurance Death Benefit for which you applied. • The maximum amount of temporary insurance is $1,000,000.00, which includes other in- See Temporary force coverage you have with us. Insurance, page 25. • Temporary insurance may not be available in all states. Premium Payments • You choose when to pay and how much to pay. • You will need to pay sufficient premiums to keep the policy in force. Failure to pay sufficient See Premium premiums may cause your policy to lapse without value. Payments, page 22. • You cannot pay additional premiums after age 121. • We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code or that would cause your policy to become a modified endowment contract. • We deduct a premium expense charge from each premium payment and credit the remaining premium (the “Net Premium”) to the Separate Account or the Guaranteed Interest Division according to your instructions. Investment Options • You may allocate your Net Premiums to the Subaccounts of Security Life Separate Account L1 (the “Separate Account”) and to our Guaranteed Interest Division. See The Investment • The Separate Account is one of our separate accounts and consists of Subaccounts that invest Options , page 16. in corresponding mutual funds. When you allocate premiums to a Subaccount, we invest any Net Premiums in shares of the corresponding mutual fund. • Your Separate Account Value will vary with the investment performance of the mutual funds in which the Subaccounts invest and the charges we deduct from your Separate Account Value. • The Guaranteed Interest Division is part of our general account. • We credit interest of at least 2.00% per year on amounts allocated to the Guaranteed Interest Division, and we may, in our sole discretion, credit interest in excess of this amount. Right to Examine • During the right to examine period you have the right to examine your policy and return it for Period a refund if you are not satisfied for any reason. • The right to examine period is generally ten days from your receipt of the policy, although See Right to Examine certain states may allow more than ten days. The length of the right to examine period that applies in your state will be stated in your policy. Period, page 25. • Generally, there are two types of right to examine refunds: > Some states require a return of all premium we have received; and > Other states require that we return your Account Value plus a refund of all fees and charges deducted. • The right to examine refund that applies in your state will be shown in your policy. • See Allocation of Net Premium, page 24, for details about how Net Premium will be allocated during the right to examine period. ING VUL-DB 3 Death Benefits • The Stated Death Benefit is the sum of the insurance coverage Segments under your policy and is shown in your Schedule. The Stated Death Benefit changes when there is an increase, See Death Benefits , decrease or a transaction that causes your policy to change. page 34. • The Target Death Benefit is an amount of death benefit coverage scheduled by you at issue and is subject to our approval. It may vary by year. If you do not have the Adjustable Term Insurance Rider, the Target Death Benefit in all years is the same as the Stated Death Benefit. • The Base Death Benefit is the death benefit of your policy and does not include additional death benefits provided by riders attached to your policy, if any. We calculate the Base Death Benefit according to one of the following three death benefit options available under your policy: > Death Benefit Option 1 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; > Death Benefit Option 2 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus your Account Value or your Account multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or > Death Benefit Option 3 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus premiums received minus partial withdrawals taken and the partial withdrawal fees or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. • The Total Death Benefit is equal to the Base Death Benefit, plus the death benefit from your Adjustable Term Insurance Rider, if any. • Death Benefit Proceeds are paid if your policy is in force when the insured person dies. • The Death Benefit Proceeds are equal to your Total Death Benefit minus any outstanding Loan Amount, any outstanding fees and charges incurred before the insured person’s death and any outstanding accelerated benefit lien including accrued lien interest. • Until age 121, the amount of the Death Benefit Proceeds will depend on which death benefit option is in effect when the insured person dies. • After age 121, your policy may continue pursuant to the continuation of coverage provision. For details about the changes that are made to your policy at age 121, see Continuation of Coverage, page 36. • The Death Benefit Proceeds are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Rider Benefits • Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional > Optional rider benefits that you must select before they are added to your policy; and Insurance Benefits , > Rider benefits that automatically come with your policy. page 41. • In many cases, we deduct an additional monthly charge for these benefits. • Not all riders may be available under your policy or in your state, but the available riders may include: > The Accelerated Benefit Rider; > The Additional Insured Rider; > The Adjustable Term Insurance Rider; > The Guaranteed Death Benefit Rider; > The Overloan Lapse Protection Rider; > The Waiver of Cost of Insurance Rider; and > The Waiver of Specified Premium Rider. Transfers • You currently may make an unlimited number of transfers between the Subaccounts and to the Guaranteed Interest Division. Transfers are, however, subject to limits, conditions and See Transfers, page 55. restrictions that we or the funds whose shares are involved may impose. See Limits on Frequent or Disruptive Transfers, page 58. • There are certain restrictions on transfers from the Guaranteed Interest Division. • We do not charge for transfers. ING VUL-DB 4 Asset Allocation • Dollar cost averaging is a systematic program of transferring Account Value to selected Programs Subaccounts of the Separate Account. It is intended to help reduce the risk of investing too much when the price of a fund’s shares is high. It also helps to reduce the risk of investing too little when the price of a fund’s shares is low. See Dollar Cost • Automatic rebalancing is a systematic program through which your Separate Account and Averaging, page 56. Guaranteed Interest Division values are periodically reallocated among your selected investment options to maintain the allocation percentages you have chosen. See Automatic • There is no charge to participate in these asset allocation programs. There are, however, Rebalancing, certain conditions on participation in these asset allocation programs. page 57. • Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. Loans • After the first policy month, you may take loans against your policy’s Net Surrender Value. • Unless otherwise required by state law, a loan must be at least $500.00 and is generally See Loans, page 53. limited to your Net Surrender Value less the estimated periodic fees and charges for the next three months. • When you take a loan we transfer an amount equal to your loan to the Loan Division as collateral for your loan. The Loan Division is part of our general account. • We credit amounts held in the Loan Division with interest at an annual rate no less than 2.00 %. • We also charge interest on loans. Interest is due in arrears on each policy anniversary and accrues daily at an annual rate guaranteed not to exceed 2.75% in policy years one through ten and at an annual rate of 2.15% in all years thereafter. • Loans reduce your policy’s Death Benefit Proceeds and may cause your policy to lapse. • Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policy’s Net Surrender Value. Partial • After the first policy year, you may take up to 12 partial withdrawals each policy year. In Withdrawals certain circumstances you may take partial withdrawals during the first policy year. • A partial withdrawal must be at least $500.00 and may not exceed the amount which leaves your Net Surrender Value less than $500.00. See Partial • We charge a fee of $10.00 for each partial withdrawal. Withdrawals, • Partial withdrawals will reduce your Account Value and could cause your policy to lapse. page 61. • Partial withdrawals may reduce the amount of Stated Death Benefit (and consequently the Target Death Benefit) under your policy and may result in a surrender charge. • Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders • You may surrender your policy for its Net Surrender Value at any time after the right to examine period while the insured person is alive. See Surrender, • Your Net Surrender Value is your Surrender Value minus any outstanding Loan Amount. page 63. • Your Surrender Value is your Account Value minus any applicable surrender charges. • Surrender charges apply for the first 15 years of each Segment of Stated Death Benefit. The surrender charge rates shown are for the first Segment year. Surrender charge rates generally decline beginning by the sixth Segment year and reach zero beginning in the sixteenth Segment year. • Surrender charge rates vary by the insured person’s age at the time each Stated Death Benefit Segment is established and gender. • All insurance coverage ends on the date we receive your surrender request in good order. • If you surrender your policy it cannot be reinstated. • Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. ING VUL-DB 5 Reinstatement • Before age 121 and within five years of lapse you may reinstate your policy and riders (other than the Guaranteed Death Benefit Rider) if you did not surrender your policy and the See Reinstatement, insured person is alive and still insurable according to our normal underwriting rules for the page 64. applicable risk class and rating. • You will need to pay the required reinstatement premium. • If you had an outstanding loan when coverage lapsed, we will reinstate it with accrued but unpaid loan interest to the date of the lapse unless directed otherwise. • When we reinstate your policy we reinstate the surrender charges for the amount and time as if your policy had not lapsed. • A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. • Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policy’s investment options, its other features and benefits, its risks and the fees and charges you will incur when you consider purchasing the policy and investing in the Subaccounts of the Separate Account. Life Insurance • The policy is not a short-term savings vehicle and should be purchased only if you need life Coverage insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. • You should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Fees and Charges • In the early policy years the surrender charge may exceed the Account Value because the surrender charge may be more than the cumulative premiums minus policy fees and charges. See Fees and Charges , Therefore, you should purchase a policy only if you intend and have the financial capability page 26. to keep the policy in force for a substantial period of time. • A policy’s fees and charges reflect the costs associated with its features and benefits, the services we render, the expenses we expect to incur and the risks we assume under the policy. • We believe that the policy’s fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policy’s various features and benefits and the available services have to you, given your particular circumstances, with the fees and charges associated with those features, benefits and services. Investment Risk • You should evaluate the policy’s long-term investment potential and risks before purchasing a policy. See The Separate • For amounts you allocate to the Subaccounts of the Separate Account: Account, page 16. > Your values will fluctuate with the markets, interest rates and the performance of the underlying mutual funds; See The Guaranteed > You assume the risk that your values may decline or may not perform to your Interest Division, expectations; page 20 > Your policy could lapse without value or you may be required to pay additional premium because of poor fund performance; > Each fund has various investment risks, and some funds are riskier than others; > You should read each fund’s prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding Subaccount; and > There is no assurance that any fund will achieve its stated investment objective. • For amounts you allocate to the Guaranteed Interest Division: > Interest rates we declare will change over time, but not more frequently than every policy anniversary; and > You assume the risk that interest rates may decline, although never below the guaranteed minimum annual rate of 2.00%. ING VUL-DB 6 Grace Period and • Your policy may enter the grace period and subsequently lapse (meaning your policy will Lapse terminate without value) if on any Monthly Processing Date: > The Guaranteed Death Benefit Rider is not in effect; and See Lapse, page 63. > Your Net Account Value (meaning the Account Value minus any Loan Amount) is zero or less. • If you meet these conditions, we will send you notice and give you a 61 day grace period to make a sufficient premium payment. • If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse without value. • Partial withdrawals and loans have an adverse impact on your Net Account Value. Before taking a partial withdrawal or loan consider its effect on your ability to keep your policy from lapsing. Exchanges • Replacing your existing life insurance policy(ies) and/or annuity contract(s) with the policy described in this prospectus may not be beneficial to you. See Purchasing a • Before purchasing a policy, determine whether your existing policy(ies) and/or contract(s) Policy, page 21. will be subject to fees or penalties upon surrender or cancellation. • Also compare the fees, charges, coverage provisions and limitations, if any, of your existing policy(ies) and/or contract(s) with those of the policy described in this prospectus. Taxation • Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy must qualify as a See TAX life insurance contract. We believe it is reasonable to conclude that the policy will qualify as CONSIDERATIONS, a life insurance contract. page 65. • Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: > Reduction in the amount of your insurance coverage; > Partial withdrawals; > Loans; > Surrender; > Lapse; and > Reinstatement. • In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will be taxable to you to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. • There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. • Consult with a qualified legal or tax adviser before you purchase a policy. Sales • We pay compensation to broker/dealers whose registered representatives sell the policy. Compensation • Broker/dealers may be able to choose to receive compensation under various payment options, but their choice will not affect the fees and charges you will pay for the policy. See Distribution of the • We generally pay more compensation on premiums paid for Stated Death Benefit coverage Policy , page 81. under the policy than we do on premiums paid for coverage under the Adjustable Term Insurance Rider. Talk to your agent/registered representative about the appropriate usage of the Adjustable Term Insurance Rider for your particular situation. Other Products • We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better meet your needs. • Contact your agent/registered representative if you would like information about these other products. ING VUL-DB 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you make a premium payment or make certain other transactions. See Transaction Fees and Charges, page 27. Amount Deducted Charge When Deducted Maximum Guaranteed Charges Premium Expense • When you make a • 15.00% of each premium payment. Charge premium payment. Partial Withdrawal • When you take a partial • $10.00 . Fee withdrawal. Surrender Charge 1 • During the first 15 Range from Segment years when • $3.40 to $42.00 per $1,000.00 of Stated Death Benefit. you surrender your policy, decrease your Representative insured person Stated Death Benefit, • $20.00 per $1,000.00 of Stated Death Benefit. take a partial • The representative insured person is a male, age 40. withdrawal that • The rates shown for the representative insured person are decreases your Stated for the first policy year. Death Benefit or allow your policy to lapse. Excess Illustration • Each time you request • $25.00 . Fee 2 an illustration after the first each policy year. 1 The surrender charge rates shown are for the first Segment year. Surrender charge rates generally decline beginning by the sixth Segment year and reach zero beginning in the sixteenth Segment year. The rates vary based on the insured person’s age at the time each Segment of Stated Death Benefit is established and gender. The rates shown for the representative insured person are for the first policy year, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 2 We do not currently assess this charge. ING VUL-DB 8 Periodic Fees and Charges. The following table describes the maximum guaranteed charges that could be deducted each month on the Monthly Processing Date, not including fund fees and expenses. See Periodic Fees and Charges, page 28. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 3 Cost of Insurance • On each Monthly Range from Charge 4 Processing Date. • $0.02 to $83.33 per $1,000.00 of net amount at risk. Representative insured person • $0.12 per $1,000.00 of net amount at risk for each Segment of your Stated Death Benefit. • The representative insured person is a male, age 40 in the preferred no tobacco risk class. • The rates shown for the representative insured person are for the first policy year. Mortality and • On each Monthly • 0.03333% (0.40% annually) of Account Value invested in Expense Risk Charge Processing Date. the Separate Account. Policy Charge • On each Monthly • $ Processing Date. Administrative • On each Monthly Range from Charge 5 Processing Date. • $0.08 to $0.28 per $1,000.00 of Stated Death Benefit. Representative insured person • $0.09 per $1,000.00 of Stated Death Benefit. • The representative insured person is a male, age 40 in the preferred no tobacco risk class. • The rates shown for the representative insured person are for the first policy year. Loan Interest Charge • Accrues daily but is due • 2.75% per annum of the amount held in the Loan Division in arrears on each policy in policy years 1–10. 6 anniversary. 3 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 4 The cost of insurance rates vary based on policy duration and the insured person’s age, gender and risk class. Different rates will apply to each Segment of Stated Death Benefit. The rates shown for the representative insured person are for the first policy year and generally increase each year thereafter. The rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 5 The maximum guaranteed administrative charge rates vary based on the Segment duration and the insured person’s age, gender and risk class. Rates remain level during the first five segment years and then reset to an equal or lesser amount for all subsequent Segment years. The rates shown for the representative insured person are for the first policy year. The rates shown may have been rounded to the nearest penny and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. See Administrative Charge, page 31, for information about how the amount of the administrative charge is determined. 6 The guaranteed maximum loan interest charge after policy year ten is 2.15%. ING VUL-DB 9 Rider Fees and Charges. The following tables describe the charges or costs associated with each of the rider benefits. See Rider Fees and Charges, page 31. Accelerated Benefit Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 7 Accelerated Benefit • On the date the • $300.00 per acceleration request. Rider Administrative acceleration request is Charge processed. Accelerated Benefit • Interest on the amount of • The greater of: Lien Interest Charge the lien accrues daily and > The current yield on 90 day treasury bills; or is added to the amount of > The current maximum statutory adjustable policy loan the lien. interest rate. Additional Insured Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 7 Additional Insured • On each Monthly Range from Rider Charge 8 Processing Date. • $0.02 to $83.33 per $1,000.00 of rider benefit. Representative insured person • $0.07 per $1,000.00 of rider benefit. • The representative insured person is a female, age 35 in the no tobacco risk class. • The rates shown for the representative insured person are for the first rider year. 7 These tables show the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 8 The rates for this rider vary based on the additional insured person’s age, gender and risk class and generally increase with age. The rates shown for the representative insured person are for the first rider year. The rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. ING VUL-DB 10 Rider Fees and Charges (continued). Adjustable Term Insurance Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 9 Adjustable Term • On each Monthly Range from Insurance Rider Cost Processing Date. • $0.02 to $83.33 per $1,000.00 of rider benefit. of Insurance Charge 10 Representative insured person • $0.12 per $1,000.00 rider benefit. • The representative insured person is a male, age 40 in the preferred no tobacco risk class. • The rates shown for the representative insured person are for the first rider year. Guaranteed Death Benefit Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 9 Guaranteed Death • On each Monthly Range from Benefit Rider Processing Date during • $0.001 to $0.02 per $1,000.00 of insurance coverage. Charge 11 the guarantee period. Representative insured person • $0.004 per $1,000.00 of insurance coverage. • The representative insured person is age 40. • The rates shown for the representative insured person are for the first rider year. Overloan Lapse Protection Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 9 Overloan Lapse • On the Monthly • 3.50% of the Account Value. 12 Protection Rider Processing Date on or next following the date we receive your request to exercise this rider’s benefit. 9 These tables show the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the guaranteed maximum charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 10 The rates for this rider vary based on rider duration and the insured person’s age, gender and risk class and generally increase each year. The rates shown for the representative insured person are for the first rider year. The rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 11 The rates for this rider vary based on the insured person’s age at issue. The rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 12 The Account Value is equal to the sum of the value of amounts allocated to the Subaccounts of the Separate Account, amounts allocated to the Guaranteed Interest Division and any amounts set aside in the Loan Division. ING VUL-DB 11 Rider Fees and Charges (continued). Waiver of Cost of Insurance Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 13 Waiver of Cost of • On each Monthly Range from Insurance Rider Processing Date. • $3.82 to $19.48 per $100.00 of rider coverage. Charge 14 Representative insured person • $7.43 per $100.00 of rider coverage. • The representative insured person is age 40. • The rates shown for the representative insured person are for the first rider year. Waiver of Specified Premium Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 13 Waiver of Specified • On each Monthly Range from Premium Rider Processing Date. • $1.70 to $12.70 per $100.00 of rider coverage. Charge 15 Representative insured person • $3.00 per $100.00 of rider coverage. • The representative insured person is age 40. • The rates shown for the representative insured person are for the first rider year. 13 These tables show the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the guaranteed maximum charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 14 The rates for this rider vary based on several factors that may include rider duration and the insured person’s age. Rates generally increase each year after the first rider year until age 59 and generally decrease thereafter. The rates shown for the representative insured person are for the first rider year, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 15 The rates for this rider vary based on various factors that may include the insured person’s age. Rates generally increase each year after the first rider year until age 59 and generally decrease thereafter. The rates shown for the representative insured person are for the first rider year and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. ING VUL-DB 12 Fund Fees and Expenses. The following table shows the minimum and maximum total annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a fund’s fees and expenses, review the fund’s prospectus. See also Fund Fees and Expenses, page 32. Minimum Maximum Total Annual Fund Expenses (deducted from fund assets) 16 0.26
